Thornton, J., dissenting:
I dissent. I think that the case of Avery v. The Superior Court of Contra Costa County is entirely different from the case before us. In that case, the trial was postponed until a cause pending in a court of a different jurisdiction—the Circuit Court of the United States for California—was determined Over this Court last named, and any causes pending in it, the Fifteenth District Court, making the order of stay in the cause above referred to, had no control. But in the case before us, *430the cause the trial of which is stayed is in the same Court, and that Court can always control it so as to bring it to trial at any time. To issue the writ on this application would control the discretion vested in the Court by the law. The decision of the question arising on the appeal now in this Court may determine the controversy involved in the action brought in October, 1879. Certainly the Court below is invested with the discretion to postpone the trial of the cause last named until the former appeal is determined in this Court, thus saving expense to the parties. If the party appealing should fail to bring on the hearing on this appeal within a reasonable time, the Court would and should proceed to hear the cause, and no doubt would do so. The order of the Court below merely postpones the hearing of the cause, but it is in the power of the Court to order a trial at any time, and no doubt it would do so on a showing of facts indicating such a course to be proper.
I think that the writ should be denied, and the proceedings dismissed.
Morrison, C. J., concurred in the dissenting opinion of Mr. Justice Thornton.